

        
Exhibit 10.1


FIRST AMENDMENT
TO THE
FOSSIL GROUP, INC.
2016 LONG-TERM INCENTIVE PLAN


This FIRST AMENDMENT TO THE FOSSIL GROUP, INC. 2016 LONG-TERM INCENTIVE PLAN
(this “Amendment”), dated as of March 28, 2018, is made and entered into by
Fossil Group, Inc., a Delaware corporation (the “Company”), subject to approval
by the Company’s stockholders. Terms used in this Amendment with initial capital
letters that are not otherwise defined herein shall have the meanings ascribed
to such terms in the Fossil Group, Inc. 2016 Long-Term Incentive Plan (the
“Plan”).


RECITALS


WHEREAS, Article 10 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time and from time to time;


WHEREAS, the Board desires to amend the Plan to increase the number of shares of
Common Stock that may be delivered pursuant to Awards under the Plan by an
additional five million (5,000,000) shares, plus any shares which are subject to
awards granted pursuant to the Fossil, Inc. 2008 Long-Term Incentive Plan and
which are forfeited, expire or are cancelled on or after the Effective Date of
the Plan; and


WHEREAS, as of the date hereof, the Board resolved that this Amendment be
adopted and that the Plan be amended to increase the number of shares that may
be delivered pursuant to Awards under the Plan.


NOW, THEREFORE, in accordance with Article 10 of the Plan, the Company hereby
amends the Plan, effective as of the date hereof, as follows:


1.Article 2 of the Plan is hereby amended by adding the following new Section
2.36A and Section 2.36B between Section 2.36 and Section 2.37, respectively:


2.36A    “Prior Plan Awards” means any awards under the Prior Plan that are
outstanding on March 31, 2018, and that, on or after March 31, 2018, are
forfeited, expire or are canceled.


2.36B    “Prior Plan” means the Fossil, Inc. 2008 Long-Term Incentive Plan dated
effective May 21, 2008.


2.Section 5.1 of the Plan is hereby amended by deleting said section in its
entirety and substituting in lieu thereof the following new Section 5.1:


5.1    Number Available for Awards.


(a)    Subject to adjustment as provided in Articles 11 and 12 and subject to
increase by any Prior Plan Awards eligible for reuse pursuant to Section 5.2,
the maximum number of shares of Common Stock that may be delivered pursuant to
Awards granted under the Plan is an aggregate of 8,000,000 shares, 100% of which
may be delivered pursuant to Incentive Stock Options. Subject to adjustment
pursuant to Articles 11 and 12, the maximum number of shares of Common Stock
with respect to which Stock Options or SARs may be granted to any Executive
Officer during any calendar year is 250,000 shares of Common Stock. Shares to be
issued may be made available from authorized but unissued Common Stock, Common
Stock held by the Company in its treasury, or Common Stock purchased by the
Company on the open market or otherwise. During the term of this Plan, the
Company will at all times


Signature Page to the First Amendment to the
4821-14828376         Fossil Group, Inc. 2016 Long-Term Incentive Plan





--------------------------------------------------------------------------------




reserve and keep available the number of shares of Common Stock that shall be
sufficient to satisfy the requirements of this Plan.


(b)    Exempt Shares. No more than five percent (5%) of the shares of Common
Stock that may be delivered pursuant to Awards under Section 5.1(a) may be
shares designated as “Exempt Shares.”


3.Section 5.2 of the Plan is hereby amended by deleting said section in its
entirety and substituting in lieu thereof the following new Section 5.2:


5.2    Reuse of Shares. To the extent that any Award under this Plan or any
Prior Plan Awards shall be forfeited, shall expire or be canceled, in whole or
in part, then the number of shares of Common Stock covered by the Award or Prior
Plan Award so forfeited, expired or canceled may again be awarded pursuant to
the provisions of this Plan. Awards that may be satisfied either by the issuance
of shares of Common Stock or by cash or other consideration shall be counted
against the maximum number of shares of Common Stock that may be issued under
this Plan only during the period that the Award is outstanding or to the extent
the Award is ultimately satisfied by the issuance of shares of Common Stock.
Shares of Common Stock otherwise deliverable pursuant to an Award that are
withheld upon exercise or vesting of an Award for purposes of paying the
exercise price or tax withholdings shall be treated as delivered to the
Participant and shall be counted against the maximum number of shares of Common
Stock that may be issued under this Plan. Awards will not reduce the number of
shares of Common Stock that may be issued pursuant to this Plan if the
settlement of the Award will not require the issuance of shares of Common Stock,
as, for example, a SAR that can be satisfied only by the payment of cash.
Notwithstanding any provisions of the Plan to the contrary, only shares
forfeited back to the Company or shares canceled on account of termination,
expiration or lapse of an Award, shall again be available for grant of Incentive
Stock Options under the Plan, but shall not increase the maximum number of
shares described in Section 5.1 above as the maximum number of shares of Common
Stock that may be delivered pursuant to Incentive Stock Options.


4.Section 6.4(b)(ii) of the Plan is hereby amended by deleting said section in
its entirety and substituting in lieu thereof the following new Section
6.4(b)(ii):


(ii)    Except as provided in sub-paragraph (i) above or in the applicable Award
Agreement, the Participant shall have, with respect to his or her Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote the shares, and the right to receive any dividends thereon; provided that,
if the right to receive dividends is awarded, then (A) any cash dividends and
stock dividends with respect to the Restricted Stock shall be withheld by the
Company for the participant’s account, and interest may be credited on the
amount of the cash dividends withheld at a rate and subject to such terms as
determined by the Committee; and (B) such cash dividends or stock dividends so
withheld by the Company and attributable to any particular share of Restricted
Stock (and earnings thereon, if applicable) shall be distributed to such
Participant in cash or, at the discretion of the Committee, in shares of Common
Stock having a Fair Market Value equal to the amount of such dividends, if
applicable, upon the release of restrictions on such share and, if such share is
forfeited, the Participant shall have no right to such dividends. The Company
shall electronically register the Restricted Stock in the name of the
Participant, but shall not issue certificates for the Restricted Stock unless
the Participant requests delivery of the certificates for the Restricted Stock,
in writing in accordance with the procedures established by the Committee. A
Participant may only request delivery of certificates for shares of Common Stock
free of restriction under this Plan after the Restriction Period expires without
forfeiture in respect of such shares of Common Stock or after any other
restrictions imposed on such shares of Common Stock by the applicable Award
Agreement or other agreement have expired. Each Award Agreement shall require
that (x) each Participant, by his or her acceptance of Restricted




--------------------------------------------------------------------------------




Stock, shall irrevocably grant to the Company a power of attorney to transfer
any shares so forfeited to the Company and agrees to execute any documents
requested by the Company in connection with such forfeiture and transfer, and
(y) such provisions regarding returns and transfers of stock certificates with
respect to forfeited shares of Common Stock shall be specifically performable by
the Company in a court of equity or law.


5.Section 6.8 of the Plan is hereby amended by deleting said section in its
entirety and substituting in lieu thereof the following new Section 6.8:


6.8    Dividend Equivalent Rights. The Committee may grant a Dividend Equivalent
Right to any Participant, either as a component of another Award or as a
separate Award. The terms and conditions of the Dividend Equivalent Right shall
be specified by the grant. Dividend equivalents credited to the holder of a
Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Common Stock (which may thereafter accrue
additional dividend equivalents). Any such reinvestment shall be at the Fair
Market Value at the time thereof. Dividend Equivalent Rights may be settled in
cash or shares of Common Stock, or a combination thereof, in a single payment or
in installments. A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other Award;
provided that (i) any Dividend Equivalent Rights with respect to such Award
shall be withheld by the Company for the Participant’s account until such Award
is vested, subject to such terms as determined by the Committee; and (ii) such
Dividend Equivalent Rights so withheld by the Company and attributable to any
particular Award shall be distributed to such Participant in cash or, at the
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such Dividend Equivalent Rights, if applicable,
upon vesting of the Award and if such Award is forfeited, the Participant shall
have no right to such Dividend Equivalent Rights. No Dividend Equivalent Rights
may be paid or granted with respect to any Stock Option or SAR.


6.Except as expressly amended by this Amendment, the Plan shall continue in full
force and effect in accordance with the provisions thereof.


IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.


FOSSIL GROUP, INC.






By:    /s/ Kosta N. Kartsotis    
Name:    Kosta N. Kartsotis                
Title:    Chairman and CEO                






















